IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 826
                                           :
REAPPOINTMENT TO THE                       : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                  :
EXAMINERS                                  :


                                         ORDER

PER CURIAM
         AND NOW, this 15th day of January, 2020, Kezia O. L. Taylor, Esquire, Allegheny

County, is hereby reappointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years, commencing April 1, 2020.